t c memo united_states tax_court estate of frank m disanto deceased roxanne disanto tinnell byrnadette disanto and frank disanto coexecutors petitioners v commissioner of internal revenue respondent estate of grace j disanto deceased roxanne disanto tinnell byrnadette m disanto and frank r disanto coexecutors petitioners v commissioner of internal revenue respondent docket nos filed date w curtis elliott jr paul m hattenhauer and william r culp jr for petitioners james eb gray and paul g topolka for respondent ' we consolidated these cases for trial briefing and opinion over petitioners’ objection consolidating these cases serves judicial economy and does not affect the result in either case -- - memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in estate_tax of dollar_figure for the estate of frank m disanto mr disanto and dollar_figure for the estate of grace j disanto mrs disanto mr disanto owned a controlling block of big_number shares percent of the stock in morganton dyeing finishing corp md f when he died on date under his will mr disanto left the residue of his estate to a_trust for the benefit of mrs disanto and their children in date mrs disanto disclaimed part of her interest in mr disanto's estate which resulted in her being entitled to receive only a minority block of md f stock she died on date before administration of mr disanto's estate was completed after concessions the issues for decision are whether the fair_market_value of a block of big_number shares of md f stock on date was dollar_figure dollar_figure per share as respondent contends dollar_figure dollar_figure per share as petitioners contend or some other amount we hold that it was dollar_figure dollar_figure per share whether the fair_market_value of the md f stock mrs disanto was entitled to inherit from mr disanto’s estate on date was dollar_figure dollar_figure per share as respondent contends - - dollar_figure dollar_figure per share as petitioners contend or some other amount we hold that it was dollar_figure dollar_figure per share whether mr disanto's estate may compute the marital_deduction based on the value of the stock a controlling_interest he willed to mrs disanto as petitioners contend or based on the value of the shares she was entitled to receive after she executed the disclaimer a minority interest as respondent contends we hold that it must compute the marital_deduction based on the value of the shares mrs disanto was entitled to receive after she executed the disclaimer whether checks written on mrs disanto's bank account that the bank had not paid before she died were completed gifts when she died we hold that they were not and that those amounts are included in her estate unless otherwise indicated section references are to the internal_revenue_code in effect when the decedents died rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a mr and mrs disanto and their children mr and mrs disanto lived in morganton north carolina mr disanto died on date mrs disanto had cancer and was in very poor health when mr disanto died mrs disanto died pincite a m on friday date before administration - - of mr disanto's estate had been completed mr disanto's estate did not transfer any md f stock to mrs disanto before she died roxanne disanto tinnell byrnadette disanto and frank r disanto are the children of mr and mrs disanto and coexecutors of their parents' estates roxanne disanto tinnell and byrnadette disanto lived in los angeles california when their parents died alfred fred disanto is mr disanto's younger brother b morganton dyeing finishing corporation formation and operations mr disanto and fred disanto founded morganton dyeing finishing corp md f formerly known as bondsville dyeing finishing corp in in bondsville massachusetts in they moved md f to morganton north carolina md f dyed and finished fabric for clothing it performed services on commission md f sent the finished fabric to a manufacturer which sewed it into garments ownership and management rocco disanto fred disanto’s son left his dentistry practice and began to work for md f in the late 1980's rocco disanto has undergraduate degrees from duke university in electrical engineering mechanical engineering and biomedical engineering the record does not indicate where frank r disanto lived when his parents died fred disanto’s and mr disanto’s nephew jason yates worked for md f after he graduated from business school at the university of tennessee he worked for md f’s financial officer h l bo browning by he had become a member of md f’s management on date the ownership of md f’s stock was as follows number of shares percentage shareholder outstanding of total frank m disanto big_number dollar_figure alfred r disanto big_number dollar_figure gloria yates big_number dollar_figure byrnadette disanto big_number dollar_figure roxanne disanto big_number dollar_figure frank r disanto big_number dollar_figure robert ek papuga dollar_figure rocco disanto big_number dollar_figure donna gooch big_number dollar_figure andrea disanto big_number dollar_figure total big_number on date the officers of md f were mr disanto president and chief_executive_officer fred disanto vice president h l browning secretary-treasurer robert e papuga vice president and plant manager and rocco disanto assistant secretary-treasurer financial condition md f’s net_income and losses from to were as follows year year ending net_income or loss dollar_figure big_number big_number big_number big_number big_number ' in md f switched from a fiscal_year ending mar to dec md f’s net_income for the months ending date was dollar_figure of md f’s dollar_figure net_income for dollar_figure was from a life_insurance_policy on mr disanto’s life in and earlier years md f had net profit margins of to percent after md f’s net profit margins were less than percent some of md f’s customers were in financial trouble in the late 1980's and in and in part because of foreign competition water usage water is one of md f’s primary raw materials md f and the city of morganton had disputes over water rates since the 1960's in the early 1990's the city of morganton proposed doubling md f's water rates which would have increased md f's water expenses by about dollar_figure per year the proposed increase would have been almost twice md f's operating income for lawsuits before mr and mrs disanto died md f had sued one of its customers leadertex for nonpayment of dollar_figure lleadertex then sued md f for damages of more than dollar_figure million for improperly processing fabric the parties settled the lawsuit apparently after mr and mrs disanto died in the settlement md f agreed to pay an amount not stated in the record to press the fabric at issue and to waive the right to receive the dollar_figure payment c mr disanto’s estate and will when he died in addition to owning big_number shares of md f stock mr disanto also had other probate assets worth dollar_figure in his will mr disanto directed that the residue of his estate go to a_trust for the benefit of his wife and children trust b in his will he directed that the residue include only assets that qualify for the marital_deduction or proceeds from the sale of those assets and that any unified_credit be used against the estate_tax mr disanto's will gave discretion to his executor to sell or dispose_of any property in his estate d mrs disanto’s disclaimer on date mrs disanto disclaimed her right to inherit from her husband dollar_figure worth of his md f stock based on per share values as finally determined on the federal estate_tax_return she also disclaimed her right to withdraw the greater of percent of the value or dollar_figure from trust b asa result of the disclaimer the only asset in the residuary of mr disanto's estate that mrs disanto could inherit was a minority interest in md f stock eb checks that did not clear mrs disanto’s bank before she died the following checks were written on mrs disanto’s wachovia bank trust account before she died check date of date no check paid amount payee date june dollar_figure jon mccallum date june big_number cash date june big_number mary heitman date june big_number lisa melchioni date june big_number lewis dorman iii date june big_number lewis dorman iv date june big_number eleanor dorman date june big_number jean sain date june big_number cash date june big_number william paul austin mrs disanto signed check nos and roxanne disanto tinnell who had mrs disanto's power_of_attorney signed the others a payee endorsed each check wachovia bank trust did not pay any of these checks before mrs disanto died f the estate_tax returns the valuation division of the charlotte north carolina office of deloitte touche prepared the estate_tax returns in issue clifford braly iii braly reviewed and signed the estate_tax returns as preparer deloitte touche appraised the assets held by mr disanto's estate deloitte touche concluded that the fair_market_value of mr disanto's big_number shares of md f stock was dollar_figure dollar_figure per share as of date - deloitte touche also appraised the assets included in mrs disanto's estate deloitte touche concluded that as a result of the disclaimer mrs disanto’s estate was entitled to receive big_number shares of md f stock from her husband with a fair_market_value of dollar_figure dollar_figure per share as of date petitioners timely filed estate_tax returns for the estates of mr and mrs disanto and amended returns dated date mr disanto's estate reported that his big_number shares of md f stock were worth dollar_figure dollar_figure per share mr disanto's estate reported on item schedule m bequests etc to surviving_spouse of the estate_tax_return that big_number shares of md f stock passed to mrs disanto mr disanto’s estate claimed a marital_deduction of dollar_figure big_number shares of md f worth dollar_figure per share mrs disanto's estate reported on item of schedule b stocks and bonds of the estate_tax_return that her estate had big_number shares of md f stock g md f’s redemption of mr disanto’s stock in and bankruptcy in the disanto children considered selling mr disanto’s md f stock to outsiders after their parents died in date graham reginald pope pope a certified_public_accountant the record does not indicate how deloitte touche calculated that number of shares -- - helped the disanto children negotiate the redemption of mr disanto’s md f stock fred disanto represented md f in the negotiations the redemption price was dollar_figure per share more than any of the appraisals at that time other md f employees opposed paying that much to redeem mr disanto’s stock fred disanto thought this price exceeded fair_market_value but agreed to it to help his brother’s family his son rocco disanto and his nephew jason yates md f also agreed to pay each of the children dollar_figure to not compete with md f md f filed an insolvency petition with the u s bankruptcy court on date opinion a fair_market_value of mr disanto’s md f stock on date contentions of the parties the parties dispute the value of mr disanto's big_number shares of md f stock a 5-percent interest when he died on date petitioners contend that the fair_market_value of mr disanto's md f stock was dollar_figure dollar_figure per share this value is less than respondent’s and petitioners’ expert’s estimates petitioners contend that petitioners' and respondent's expert failed to consider that md f was not profitable after the effect on md f of the death of mr disanto and the lawsuit pending against md f and the potential for water rate increases petitioners contend that the appraisals made by deloitte touche for mr disanto's estate of dollar_figure dollar_figure per share and by mpi its expert witness for trial of dollar_figure dollar_figure per share were incorrect petitioners contend that deloitte touche used earnings projections made by md f after mr disanto died and while deloitte touche prepared the appraisal of mr disanto’s estate which petitioners contend were too optimistic petitioners contend that we should not consider the redemption price of md f stock in in deciding the value of md f stock on date or on date because it was unforeseeable in and and because fred disanto paid more than fair_market_value for the stock petitioners point out that respondent's expert critiqued petitioners' experts' analyses but did not appraise the shares at issue respondent contends that the fair_market_value of the big_number shares of md f stock owned by mr disanto was dollar_figure dollar_figure per share on date respondent bases this on the dollar_figure redemption price and md f’s payment of dollar_figure to each of the disanto children not to compete respondent contends that md f's bankruptcy was unforeseeable on date respondent also contends that petitioners' experts used guideline companies that were dissimilar to md f improperly weighed md f’s earnings and placed too much emphasis on mr disanto's role in md f whether we consider the redemption of md f stock respondent contends that the redemption is persuasive evidence of the fair_market_value of mr disanto’s md f stock because it resulted from arm’s-length negotiations we disagree we believe that fred disanto caused md f to pay more than fair_market_value to redeem his brother’s stock because he wanted to provide benefits to his brother’s family and also to continue to provide employment for other family members fred disanto credibly testified that he caused md f to overpay to redeem the stock in other md f employees disagreed with his decision to redeem the stock for dollar_figure per share the redemption was emotional for the disanto family emotional factors may preclude a redemption price from representing fair_market_value see eg 977_f2d_1454 fed cir intrafamily sale of stock to company founder who would go to great lengths to secure survival of the distressed company was not reliable evidence of fair_market_value respondent points out that negotiations occurred and that pope represented the disanto children however those facts do not negate the emotional factors that we believe led fred disanto to agree to an excessive redemption price we give no weight to the redemption as evidence of fair_market_value of md f stock in and petitioners contend that if we consider the redemption price in then we should also consider the fact that md f filed for bankruptcy protection in we need not do so because we do not consider the redemption price expert witnesses both parties retained experts to testify in these cases petitioners retained management planning inc mpi to estimate the value of mr disanto’s md f stock on date as part of a control block and minority block and mrs disanto’s expectancy interest in mr disanto’s estate 1ie how much she would expect to receive from his estate on date petitioners also retained william harper frazier frazier to estimate the value of mrs disanto’s estate’s expectancy interest in mr disanto’s estate on date respondent retained herbert t spiro spiro president of american valuation group inc as an expert witness spiro did not appraise the md f stock rather he critiqued the reports prepared for petitioners by deloitte touche and mpi and made adjustments to them based on those critiques the following chart shows the values of a share of md f stock as part of a control or minority block or an expectancy interest ina share of md f stock as reported in the tax returns determined by respondent contended by the parties estimated by petitioners’ experts and adjusted by respondent’s expert in critiquing petitioners’ experts in these cases one share in- a control a minority a minority an expectancy block on block on block on interest on source date date date date deloitte dollar_figure dollar_figure touche p's tax dollar_figure dollar_figure returns notice of dollar_figure dollar_figure deficiency mpi dollar_figure dollar_figure dollar_figure dollar_figure frazier dollar_figure 1dollar_figure spiro’s dollar_figure dollar_figure critique of deloitte touche spiro’s dollar_figure - dollar_figure - dollar_figure - critique of dollar_figure dollar_figure dollar_figure mpi p's posttrial dollar_figure dollar_figure - if it brief were big_number shares r's posttrial dollar_figure dollar_figure dollar_figure brief frazier estimated that the total value of mrs disanto’s estate’s interest in mr disanto’s estate was dollar_figure he did not estimate a per share value based on big_number shares as did the other experts the dollar_figure amount represents a per share value based on big_number shares with a total value of dollar_figure evaluating the experts’ opinions we are not bound by the opinion of any expert and we may accept or reject expert testimony in the exercise of sound judgment see 104_tc_256 92_tc_312 -- - mpi concluded that each share in mr disanto’s estate had a fair_market_value of dollar_figure when he died spiro testified that generally mpi’s valuation method was reasonable petitioners contend that none of their experts considered factors such as business trends md f's financial position md f's management the death of mr disanto a potential increase in water rates and pending litigation we disagree mpi considered these items except for the proposed increases in water costs and pending litigation petitioners offered no evidence showing whether or to what extent the pending litigation or water costs affected the value of md f stock thus we do not decrease mpi’s estimate based on those factors spiro criticized mpi for a not adequately justifying its conclusions b relying solely on a market approach to value md f stock c comparing md f to some companies that he believed were not similar to md f and d applying incorrect weights to md f’s earnings we are not persuaded by spiro’s criticisms he agreed that the market approach was an appropriate method here and did not apply any other method he did not suggest any companies which he believed were more comparable to md f than those used by mpi mpi gave equal weight to md f’s earnings for a 5-year average 5-year weighted average and latest year spiro gave percent of the weight to the 5-year average percent to the 5-year weighted average and percent to md f’s most recent year’s earnings despite the fact that md f’s - earnings were decreasing in and spiro’s testimony did not convince us to revise mpi’s estimates mpi's appraisal is reasonable and appears credible it is cogent and persuasive evidence that the dollar_figure per share value reported on mr disanto’s estate_tax_return is overstated ’ respondent offered no evidence of the value of md f stock other than the redemption price in which we do not consider see paragraph a-2 above we conclude that the fair_market_value of big_number shares of md f stock on date was dollar_figure dollar_figure per share b value of mrs disanto’s interest in mr disanto’s estate when she died expectancy interest the parties disagree about the nature of mrs disanto’s interest in her husband’s estate respondent contends that her estate had a right to receive big_number shares of md f stock petitioners contend that mrs disanto’s estate had only an expectancy interest in mr disanto’s estate and that the value of her expectancy interest is less than the fair_market_value of the minority block of md f stock that she was entitled to inherit from mr disanto petitioners contend that mrs disanto had only mpi’s appraisal is more favorable to petitioners than their position on the estate_tax returns of mr and mrs disanto statements in a tax_return are admissions unless overcome by cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 an expectancy interest in mr disanto’s estate because a no shares had been transferred while she was alive b mr disanto’s estate could have sold some of those shares to pay administration_expenses and c mr disanto gave her a residuary interest not stock we disagree there is no evidence that mr disanto’s estate needed to sell md f stock to pay administration_expenses value of md f stock that mrs disanto was entitled to receive under mr disanto’s will after her disclaimer we next decide whether to accept the values for md f stock that mrs disanto was entitled to receive which are lower than those estimated for petitioners by deloitte touche mpi and frazier as contended by petitioners or higher values as contended by respondent petitioners contend that the deloitte touche estimates are unreliable because braly was inexperienced and made errors in mrs disanto’s estate_tax_return we disagree braly relied on deloitte touche valuation experts to estimate the values of assets to use in mrs disanto’s estate_tax_return petitioners contend that mrs disanto’s estate overestimated the value of her interest in mr disanto’s estate we disagree there is no evidence that deloitte touche made errors in appraising mrs disanto’s estate deloitte touche’s and mpi’s estimates are similar mpi used the same general principles to appraise the value of mrs disanto's interest in her husband's estate that it used -- - to estimate the value of md f stock in her husband's estate when he died mpi considered md f’s declining net profits and the outlook for the fabric processing business between the times when mr and mrs disanto died mpi estimated that each share ina minority block of big_number shares of md f stock had a fair_market_value of dollar_figure on date and dollar_figure on date the dollar_figure difference per share multiplied by big_number shares equals dollar_figure respondent's concession that md f stock declined in value by about dollar_figure between the deaths of mr and mrs disanto approximates mpi's estimate of the decline in value of a minority interest in md f stock during that time we conclude that mpi’s estimate of the decline in value of md f stock between the times mr and mrs disanto died is reasonable petitioners speculate that the value of md f stock is lower than mpi’s estimates petitioners point out that mr disanto’s estate had not transferred md f stock certificates to mrs disanto’s estate and contend that it is possible that mrs disanto’s estate would never possess md f stock petitioners also speculate a buyer of md f stock from mrs disanto’s estate might become liable for mr or mrs disanto’s estate_taxes we disagree there is no credible_evidence that these factors may affect the value of md f stock or otherwise supporting petitioners' criticism of their expert's appraisals frazier estimated that mrs disanto’s interest in mr disanto’s estate was worth dollar_figure big_number shares of md f x dollar_figure per share frazier used a a combination of the net asset value and market approaches b a combination of the income and market approaches and c the black-scholes method and then applied various discounts we reject frazier's estimate because he used the following assumptions which are not supported by the record a administrative expenses estate_taxes and liabilities would consume all of the liguid assets in mr disanto’s estate and some of his md f stock and b big_number shares of md f stock would have to be sold at dollar_figure per share to satisfy mr disanto’s estate’s liabilities conclusion we accept mpi’s estimate that the fair_market_value of mrs disanto’s interest in mr disanto’s estate that is his md f stock was dollar_figure per share on date c marital_deduction for the estate of mr disanto in computing the amount of the taxable_estate an estate may deduct the value of interests which pass from a decedent to the decedent's spouse marital_deduction see sec_2056 petitioners contend that the marital_deduction for mr disanto’s estate should be computed based on the value of the controlling block of big_number shares of md f stock held by mr disanto not the value of the minority block to which mrs disanto was entitled after she executed the disclaimer - - in revrul_81_20 1981_1_cb_471 respondent ruled that an estate may deduct under sec_2055 a decedent’s bequest of the residue of his estate to a charity under certain conditions petitioners contend that under revrul_81_20 1991_1_cb_471 we must compute the marital_deduction for mr disanto’s estate as a residuary interest because mr disanto gave mrs disanto a residuary interest in his estate not stock we disagree that revrul_82_20 1991_1_cb_471 applies because it does not involve a marital_deduction petitioners contend that we must base the marital_deduction on the value of mr disanto’s controlling_interest in md f stock we disagree an estate may deduct an amount equal to the value of property which passes or has passed_from_the_decedent_to_his_surviving_spouse sec_2056 the value of the marital_deduction for a devised interest in stock of a closely_held_corporation equals the value of the interest that passes to the surviving_spouse see sec_2056 sec_20_2056_b_-4 a estate_tax regs 88_tc_1577 thus the marital_deduction for mr disanto's estate is based on the value of the interest that passed from mr disanto's estate to mrs disanto mrs disanto's disclaimer reduced the value of her interest in mr disanto's estate and reduced the amount of the marital_deduction for mr disanto's estate see sec_2518 we have decided that the fair_market_value of each share of md f stock --- - that mrs disanto was entitled to receive from mr disanto’s estate after she made the disclaimer was dollar_figure per share when she died see paragraph b-3 above mr disanto’s estate may claim a marital_deduction based on that per share stock value petitioners contend that we should disregard mrs disanto’s disclaimer in deciding the amount of the marital_deduction for mr disanto’s estate just as we disregard postdeath fluctuations in the values of assets in estates in deciding marital_deduction amounts we disagree petitioners cite revrul_90_3 1990_1_cb_174 in revrul_90_3 1990_1_cb_174 respondent ruled that the value of a residuary bequest to a surviving_spouse does not change even if the value of estate assets fluctuates after the decedent dies mrs disanto’s disclaimer of dollar_figure worth of mr disanto’s md f stock is not a postdeath fluctuation in the value of his stock thus revrul_90_3 1990_1_cb_174 does not apply here petitioners contend that if a surviving_spouse executes a disclaimer the marital_deduction is merely reduced by the disclaimed amount citing estate of nix v commissioner tcmemo_1996_109 we disagree in estate of nix we held that the disclaimer reduced the surviving spouse’s interest in the decedent’s estate by the value of disclaimed property unlike the facts in estate of nix here the qualified_disclaimer reduces mrs disanto’s interest in mr disanto’s stock in md f froma controlling_interest to a minority interest -- - petitioners cite kstate of jameson v commissioner tcmemo_1999_43 for the proposition that respondent may not use one value for including the md f stock in mr disanto's estate and a lower value for calculating the marital_deduction we disagree the decedent in estate of jameson bequeathed an amount to his children and the residuary to his wife we held that his estate may not use a lower per share value of closely held stock to increase the number of shares to compute the bequest to his children and a higher per share value of the same stock to compute the marital_deduction estate of jameson v commissioner supra is distinguishable because the decedent's wife did not disclaim part of her interest as mrs disanto did here d whether checks not yet paid_by the bank when mrs disanto died are completed gifts not included in her estate petitioners contend that funds from mrs disanto's bank account paid_by the bank for checks written by her or her daughter with a power_of_attorney from mrs disanto to make noncharitable gifts before mrs disanto died are not includable in her gross_estate the bank paid those checks later on the day she died petitioners point out that mrs disanto died on june pincite a m before the bank opened and thus she could not instruct the bank to stop payment on june thus petitioners contend the gifts were completed when she died we disagree - - a gift by check is completed when the donor no longer has dominion and control_over the funds described in the checks and no power to change the disposition of the funds see 111_tc_81 affd per curiam by unpublished opinion d c cir date 100_tc_204 affd 38_f3d_118 4th cir see also 288_us_280 state law controls when a gift is completed see estate of newman v commissioner supra 88_tc_1569 affd 903_f2d_760 10th cir in north carolina a check not paid_by the bank before the donor dies is not a completed_gift and is a part of decedent's probate_estate see huskins v huskins s e 2d n c ct app creekmore v creekmore s e 2d n c ct app because under north carolina law the donor can stop payment on a check until the bank pays the check or the donor dies see sec n c gen stat the checks which the bank did not pay before mrs disanto died are not completed gifts because the bank did not pay the checks before she died see huskins v huskins supra creekmore v creekmore supra petitioners contend that we should follow bacchus v united_states aftr2d ustc par big_number d n j in bacchus v united_states supra the u s district_court for - the district of new jersey held that for purposes of the annual_gift_tax_exclusion gifts became complete upon payment of checks by the bank and related back to the time of their delivery to the donee in that case the court relied on 83_tc_227 and 12_tc_524 in which we held that the relation-back doctrine applies to charitable gifts as a result a charitable gift paid_by check relates back to the time ie is deemed to be made when the donor delivered the check to the donee in estate of newman v commissioner supra pincite we distinguished those cases on grounds that those cases involved gifts to charitable donees and annual gift_tax exclusions rather than whether the funds are includable in the donor’s gross_estate charitable gifts differ from noncharitable gifts in that charitable gifts are deductible for income_tax purposes we have not extended the relation-back doctrine for estate_tax purposes to noncharitable gifts made by check which were unpaid when the donor died see id this result avoids the possibility that payments deducted for income_tax purposes by the donor would be includable in the donor’s gross_estate see estate of newman v commissioner supra pincite 89_tc_1207 in estate of metzger v commissioner supra pincite we held that for purposes of sec_2503 gifts of checks that were written delivered and deposited in the donee's bank - - accounts before date and were paid on date related back to the delivery and deposit of those checks in date petitioners contend that for estate_tax purposes we should extend the relation-back doctrine_of estate of metzger v commissioner supra to checks that are unconditionally delivered and that the drawer bank promptly paid even though payment occurred after the donor’s death we disagree for reasons stated in estate of newman v commissioner supra pincite we conclude that the dollar_figure of checks that did not clear the bank before mrs disanto died are included in her estate to reflect concessions of the parties and the foregoing decisions will be entered under rule
